           Case 3:17-cv-02183-MEM Document 71 Filed 08/21/20 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD,                                     :
                                                  :
                                  Plaintiff       :   CIVIL ACTION - LAW
                                                  :
            v.                                    :
                                                  :
SUSQUEHANNA COUNTY,                               :   NO. 3:17-CV-2183-MEM
                                                  :
                                 Defendant        :

     BRIEF IN SUPPORT OF MOTION IN LIMINE OF DEFENDANT
 TO PRECLUDE PLAINTIFF’S CLAIM FOR LOSS OF FUTURE EARNINGS

      Defendants, Susquehanna County, through its Attorneys, Kreder Brooks

Hailstone LLP, hereby file the following Brief in Support of Motion in Limine:



      I.         Standard of Review

      A motion in limine is a pretrial motion which requests that the Court

prohibit opposing counsel from referring to or offering evidence on matters

prejudicial to the moving party. Emcore Corp. v. Optium Corp., No. 7–326, 2009

WL 3381809, *1(W.D. Pa. 2009) (quoting Black's Law Dictionary 1013 (6th ed.

1990)). The purpose of such motion is to avoid injecting into trial matters which

are irrelevant, inadmissible, and prejudicial. Id. Otherwise


                                              1
        Case 3:17-cv-02183-MEM Document 71 Filed 08/21/20 Page 2 of 5




stated, motions in limine narrow the evidentiary issues for trial and eliminate

unnecessary trial interruptions. Buddy's Plant Plus Corp. v. CentiMark Corp., 978

F. Supp. 2d 523, 528 (W.D. Pa. 2013), aff'd, 604 F. App'x 134 (3d Cir. 2015).



      II.    Argument

      Plaintiff should be precluded from advancing a claim at trial for loss of

future earnings because Plaintiff has not presented any evidence in support

thereof. In order to make a claim of future earnings or front pay, a claimant must

present evidence of future losses to compensation caused by discrimination. Blum

v. Witco Chem. Corp., 829 F.2d 367, 374 (3d Cir. 1987). Plaintiff's future wage

loss claim must be precluded because more is required than a mere conclusory

averment. Hansen v. Sally Hansen Div. Dist., No. 3:14-CV-712, 2015 WL

5029573, at *3 (M.D. Pa. Aug. 25, 2015. Conjecture is not enough—there must be

sufficient data from which damages can be assessed and loss of earning power

must be supported by “proper and satisfactory proof.” Id., citing Kearns v. Clark,

343 Pa.Super. 30, 493 A.2d 1358, 1364 (Pa.Super.Ct.1985). Plaintiff has not

provided any basis for a claim to future earnings and therefore should be

precluded from presenting any evidence of wage loss at trial. In the event Plaintiff

is allowed to provide evidence of future earnings, Plaintiff should not “be allowed

                                          2
        Case 3:17-cv-02183-MEM Document 71 Filed 08/21/20 Page 3 of 5




to speculate or testify to any wage loss issues that are of a “specialized or technical

nature” and that are not within his personal knowledge.” Chamberlain v. Wyoming

Cty., No. CV 3:16-1408, 2019 WL 719610, at *7 (M.D. Pa. Feb. 19, 2019).

      More important than the lack of specialized knowledge is the fact that

Plaintiff has not presented any evidence of his earning history to support a claim

for future earnings loss. In fact, Plaintiff indicated, during his deposition, that

when he left his position as Chief Clerk and assumed the position of Chief County

Detective and Public Safety Director he experienced no loss of salary. (Depo. 32,

See Exhibit A). Stoud also testified that he would have remained in the District

Attorney’s Office, and remained an employee of Susquehanna County at that

salary, but for the fact that Attorney William C. Urbanski lost his challenge for the

position of District Attorney before the Pennsylvania Supreme Court. (Depo. 37,

See Exhibit B).

      Stoud has failed to provide any evidence of loss of earnings. Additionally,

he has admitted that he lost no income as a result of the alleged adverse

employment action. Therefore, he should be barred from providing any evidence

of loss of future earnings.




                                           3
        Case 3:17-cv-02183-MEM Document 71 Filed 08/21/20 Page 4 of 5




      WHEREFORE, the Defendant, Susquehanna County, respectfully request

the Court to issue an Order precluding Plaintiff from advancing a claim at trial for

loss of future earnings.

                                  Respectfully submitted,

                                  KREDER BROOKS HAILSTONE LLP


220 Penn Avenue, Suite 200
Scranton, PA 18503               By /s/ A. James Hailstone
(570) 346-7922                      A. James Hailstone
                                    Attorney I.D. #80055
                                    Attorneys for Susquehanna County




                                         4
        Case 3:17-cv-02183-MEM Document 71 Filed 08/21/20 Page 5 of 5




                         CERTIFICATE OF SERVICE

AND NOW, this 21st day of August, 2020, A. James Hailstone, a member of the
firm of Kreder Brooks Hailstone LLP, electronically filed the foregoing Motion in
Limine with the Clerk of the United States District Court for the Middle District of
Pennsylvania using the CM/ECF system which sent notification of such filing to
the following Filing Users at the following e-mail address(es):

                           Gerard M. Karam, Esquire
                       Mazzoni, Karam, Petorak & Valvano
                          321 Spruce Street, Suite 201
                              Scranton, PA 18503
                                 570-348-0776
                             gkaram18@msn.com
                         ATTORNEYS FOR PLAINTIFF


                                      /s/ A. James Hailstone
                                      A. James Hailstone
                                      Attorney I.D. #80055
                                      Attorneys for Defendant
